Citation Nr: 1313000	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  06-31 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975, and from November 1976 until his retirement in November 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a skin disability.  This case was previously before the Board in May 2010 and again in August 2012, and was remanded on each occasion for additional development of the record.  As the requested development has been accomplished, the case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Dyshidrotic eczema is a known clinical disorder, and there is no competent and probative evidence linking any skin disability to service, to include service in the Persian Gulf.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in February 2008 and September 2011 letters.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, service department medical records following service, private medical records and VA medical records, including examination reports and opinions.

A VA examination has been conducted, and an opinion regarding the etiology of the Veteran's skin disability has been obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case are adequate, as they based on an examination of the record and a review of the claims folder.  The opinions considered the pertinent evidence of record, to include statements of the Veteran regarding his condition.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses).  38 C.F.R. § 3.317(a)(2).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id.  "Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following:  fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7) (as re-designated September 29, 2010); see 75 Fed. Reg. 59968 (2009).  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period under 38 C.F.R. § 3.317.  The Veteran primarily asserts he has a skin disability due to his service in the Persian Gulf.  

A report of medical history in conjunction with the Veteran's redeployment in May 1991 shows he denied skin disease.  A physical examination at that time reveals the Veteran had several scars, but a clinical evaluation of the skin was normal.  

On VA general medical examination in February 1994, some scars were reported, but there was no indication of any skin disorder.

A VA Persian Gulf registry examination was conducted in April 1995.  The Veteran did not have any complaints pertaining to skin disease.  It was reported the skin was smooth and moist.  

Service department records disclose the Veteran was seen in January 2001 and reported itching to the axilla for two weeks.  An examination demonstrated contact dermatitis.  

VA outpatient treatment records reflect the Veteran was seen in August 2003 requesting documentation of a rash to his face and neck of unknown origin.  It was indicated he had been seen in June 2003 but the rash was almost gone at that time.  He stated the rash was sporadic to the right side of his face and neck.

The Veteran was seen in a service department clinic in January 2006.  He related he wanted to be seen for a skin condition he said he had had since 1991.  He claimed he had a rash of his hands since "1993" when he was in the Persian Gulf.  He stated the rash comes and goes.  An examination revealed dyshidrotic changes to the palms and dorsum of the fingers.  The assessment was dyshydrosis.  About two months later, the Veteran maintained he had cracking and peeling of the hands on and off for 1 1/2 years.  He also noted hyperpigmentation of the lower legs.  The assessments were dyshydrosis and stasis dermatitis.  

The Veteran was afforded a VA examination of the skin in November 2010.  The examiner noted he reviewed the claims folder.  The Veteran asserted he began to experience the formation of small blisters on the lateral sides of his fingers while deployed in Iraq.  He claimed it worsened over time to include his hands, but acknowledged he did not receive any treatment for the condition during service.  He alleges it was mentioned on his retirement examination.  It was indicated he was diagnosed in 2006 with dyshidrotic eczema.  The diagnosis was dyshidrotic eczema.  The examiner opined the relationship of the Veteran's skin condition to service could not be determined without resort to speculation.  He noted the retirement examination did not indicate any skin disorder.  He noted that given the natural course of eczema, it was quite possible the symptoms began in service, but without further documentation, it was speculative.  He added that some forms of eczema can be triggered by substances that come in contact with the skin, such as environmental allergens.  The examiner stated that changes in temperature or humidity and psychological stress can lead to outbreaks of eczema in some people.  Finally, he noted that the Veteran was exposed to mixed toxins from burn piles and theater-related stress while on deployment.

In September 2012, the examiner who conducted the November 2010 VA examination again reviewed the claims folder.  He reiterated his opinion that the Veteran's skin condition was dyshidrotic eczema, and that its relationship to service could not be determined without resort to speculation.  He noted that the Veteran denied any skin problems on both the 1991 demobilization examination and on the retirement examination in September 1993.  In addition, physical examinations at those times did not show any skin problems.  The examiner observed that no rashes were present on the January 1994 VA examination.  He also noted that a prescription for a topical steroid was first given in 2001 and a diagnosis of eczema was not made until 2006.  Thus, he concluded while the skin lesions could have started in Iraq, and that eczema can be triggered by substances the Veteran was exposed to in Iraq, there was no objective evidence this was the case.  

The examiner addressed the April 1995 Persian Gulf registry examination.  He questioned its validity for a variety of reasons and suggested the report did not pertain to the Veteran.  However, the Board finds the examination was of the Veteran.  In any event, the Board points out that there was no indication of any skin problems at that time.  Thus, this examination tends to support the proposition the Veteran did not have any skin disease at that time.

The Board acknowledges the VA physician suggested the relationship of the Veteran's current skin disability to service could not be determined without resort to speculation.  The United States Court of Appeals for Veterans Claims has held that a medical report "must be read as a whole."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  It was further noted that "the general presumption of competence includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies.  Monzingo, 26 Vet. App. 106-07.  

It is apparent from a review of the VA examiner's September 2012 opinion that he was stating it would be speculative to conclude the Veteran's current skin disorder was related to service.  In this regard, the Board points out that the examiner emphasized that the Veteran specifically denied having any skin complaints on the deployment examination in 1991, following his service in the Persian Gulf, and again on the retirement examination in September 1993.  These statements contradict the Veteran's current allegation that he has experienced skin problems ever since he served in the Persian Gulf.  The VA physician further noted it was many years after service that a skin disorder was documented. 

While the Veteran does have eczema, as a known clinical diagnosis, service connection for this condition is precluded under 38 C.F.R. § 3.317.  

The Board acknowledges the assertions of the Veteran that he has a skin disability that is related to service, to include his service in the Persian Gulf.  He is competent to report that he has experienced skin problems since service.  As a lay person, however, he is not competent to diagnose any such disability, or render an opinion as to its cause or etiology, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  There is no medical evidence linking a current skin disorder to service.  

In the absence of any indication of a skin disability for many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

Under the circumstances, the Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the onset of his current skin disability.  The Board finds, accordingly, that the preponderance of the evidence is against the claim for service connection for a skin disorder.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a skin disorder, to include as due to undiagnosed illness, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


